Ostrander, J.
(concurring). This is a condemnation proceeding, the proceeding being reviewed by certiorari. The petition for a jury, filed by two members of the board of education of Hastings, sets out, among other things, that the common council of the city of Hastings vacated, discontinued, and abandoned three certain pieces of land, one of them a portion of a public park and one a street, and deeded them to the board of education, which therefore possesses all' of the title to the lands formerly possessed by the said city; that the lands were originally platted by the owners thereof in the year 1836, the plat being recorded; that by virtue of the dedication evidenced by the plat, *281and the statute then in force, it is believed that a base fee was conveyed to the county in trust for the purposes designated in the plat, and that , by vacating a portion of the plat the lands reverted to the original owners or to the person ox persons to whom the owners may have conveyed them. The prayer is for a jury—
“to ascertain and determine the just compensation to be made for the real estate, * * * the same being required by the said board of education of said school district for a site for a school house.”
The rightful owners, assuming that the land reverts, are not known. Plaintiffs in certiorari are not, as the record is understood, owners of or interested in any property which abuts upon the vacated street or the park or Temple Square, the land sought to be condemned. It appears that the jury determined the necessity for taking the property, and the damages were fixed at $100.
Plaintiffs in certiorari attacked in the court below, and now attack, the validity of the action of the common council in vacating the said premises, as well as the right of the board of education to fix a site for a school. The objections made by them were overruled by the circuit judge, who, however, expressed no opinion concerning their right to appear and contest the right of the petitioners to institute and carry on the proceeding. It is not clear whether the validity of the action of the common council in vacating the premises was passed upon, or whether the objections presented were for other reasons overruled. The serious question presented is whéther the petitioning board of education having set out an alleged title to or interest in the premises derived from the city of Hastings through certain actions of the common council of the city— made a profert of an alleged interest so derived — the validity of such derived title may be inquired into and the action of the common council investigated at the *282instance of any citizen taxpayer of the city; at least, whether any citizen taxpayer may question the action vacating the park.
It is understood, from the record presented, that the park in question here was dedicated by the owners for, and has for many years been, a public park, from which fact it is assumed that the city of Hastings, or some other public authority, held the land in trust for a public park. This assumption excludes the idea that the trustee is a proprietor, or, as proprietor, has any authority over the park. Board of Education v. City of Detroit, 30 Mich. 505. Nor is the dedication here such an one as was involved in Hinchman v. City of Detroit, 9 Mich. 103, and in Riggs v. Board of Education of Detroit, 27 Mich. 262. It is explained in the case last mentioned that the interior open spaces in the original plan of the city of Detroit were set apart to such uses as the council, in its legislative capacity, might at any time provide.
When all of the proceedings shown by or referred to in the record are considered, it becomes apparent that the action of the common council and of the board of education which was taken, the validity of which is questioned, was designed to accomplish a particular purpose. The common council, it may be assumed, would not have abandoned, or surrendered, the park it held in trust unless the premises were devoted to a site for a schoolhouse. The purpose was to place at the disposal of the board of education a part of the park, a portion of a public street, and another piece of property called “Temple Square,” to be used for school purposes. Pursuant to this purpose, the board of education selected the premises as a site for a school house, accepted a deed from the city, and instituted this proceeding.
The general rule is that the erection of buildings upon land dedicated and held by a municipal corpora*283tion for a park is unauthorized, and that such buildings are a public nuisance, which may be abated by any one aggrieved. 21 Am. & Eng. Enc. Law, p. 1072; City of Hopkinsville v. Jarrett, 156 Ky. 777 (162 S. W. 85, 50 L. R. A. [N. S.] 465); Codman v. Crocker, 203 Mass. 146 (89 N. E. 177, 25 L. R. A. [N. S.] 980, and note); Porter v. Bridge Co., 200 N. Y. 234 (93 N. E. 716, 21 Am. & Eng. Ann. Cas. 684) ; Church v. City of Portland, 18 Or. 73 (22 Pac. 528, 6 L. R. A. 259, and note).
It seems to be assumed by plaintiffs in certiorari that the city of Hastings might have abandoned the park — might have declined longer to hold the land embraced therein for park purposes. The formal resolution of the common council was one “to discontinue and abolish a part of a park in the fourth ward of the city of Hastings,” describing a piece of land 100 by 300 feet in quantity, without reference to the ultimate purpose for which the land was to be used. This was May 3, 1915. Objections were later on, and on June 4, 1915, overruled, and a resolution of the council was passed, donating the land in trust to the school district for schoolhouse purposes, and directing the city clerk to execute a deed of the premises to the school district, in trust, for schoolhouse purposes. It was on June 5, 1915, that the board of education determined and established the site for a schoolhouse and authorized two members of the board to institute proceedings to condemn the land.
A careful review of authorities has convinced me that my Brother BIRD is right in denying plaintiffs in certiorari the right to review, in this proceeding, the action of the common council and the action of 'the board of education about which they complain. A school district has authority to institute proceedings to condemn land for a schoolhouse site. Such a proceeding being instituted and concluded by a confirmed *284verdict of a jury, this court should, upon certiorari, examine only the questions relating to the public character of petitioners, the public purpose to be subserved, and the regularity of the condemnation proceeding, and do this at the instance of interested persons. Petitioners are not, to this extent, more than any and all citizens of the community, interested. If public or private rights have been invaded in any of the proceedings anterior to this one, it will be time to consider them when they are properly asserted. In this proceeding we are not called upon to consider them.
Stone, C. J., and Steere, J., concurred with Ostrander, J.